Citation Nr: 1620221	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-37 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease (DJD), with torn medial and lateral menisci.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Army from October 1966 to October 1968.  He had service in the Republic of Vietnam and was awarded the Purple Heart.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Detroit, Michigan, Regional Office (RO) which granted service connection for right knee post-traumatic arthritis and granted a 10 percent evaluation effective July 30, 2007.  In May 2014, the Board remanded the issue of an initial rating greater than 10 percent for right knee DJD with torn medial and lateral menisci to the RO for additional action.

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right knee disability has been shown to be manifested by no more than flexion to 80 degrees with pain, extension to 0 degrees without pain, arthritis, a locking sensation, functional loss on repeated use, and joint effusion.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a higher rating is warranted for his right knee disability because his current 10 percent rating does not adequately reflect the severity of his disorder.

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Traumatic arthritis is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; a 20 percent rating is warranted if there are also occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5258 provides that a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Limitation of flexion to 60 degrees warrants a noncompensable rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 provides ratings based on limitation of the extension of the leg.  Limitation of extension to 5 degrees warrants a noncompensable rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The regulations in 38 C.F.R. § 4.118 have been modified since the Veteran first filed his claim for service connection for his right knee disability in July 2007.  When the Veteran filed his claim, diagnostic code 7802 stated that:  Superficial scars not of the head, face, or neck, that do not cause limited motion and are of an area or areas of 144 square inches (929 square centimeters) or greater, warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  The current regulation states that:  Burn scars or scars due to other causes that are not of the head, face, or neck, that are superficial and nonlinear, and that cover an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2015).  The Board finds that the change is semantic and neither version is more favorable to the Veteran. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Service treatment records provide that the Veteran suffered shrapnel wounds to the right knee while serving in the Republic of Vietnam.  He had a popliteal artery-vein fistula, which he underwent a vein graft to repair.  

Private treatment records convey that the Veteran underwent right knee arthroscopy in April 2004.  It was noted at that time that he had a degenerative torn posterior medial meniscus, chondromalacia, medial femoral condyle, degenerative tear in his lateral meniscus, lateral tibial chondromalacia, and impinging medial plica.  His torn menisci and tibial condyle with chondromalacia were probed and debrided.

A May 2008 private treatment record states that the Veteran had complaints of pain in his knee.  The physician provided a working diagnosis of chondromalacia osteoarthritis. 

The report of an August 2008 VA examination states that the Veteran complained of daily pain and swelling in the right knee that is almost constant.  His knee pain and swelling is worse after prolonged standing or walking and during cold weather.  He also noted a frequent popping sensation and an occasional sensation of the knee giving out.  He did not report any flare-ups.  On examination, the Veteran exhibited knee joint movement from 0 to 130 degrees without pain.  He had no pain, weakness, fatigue, or lack of endurance after repetitive use.  His knee was stable.  He also has a scar on his right lower leg and knee that is 7.5 inches by 0.6 inches and another on his right knee measuring 1 inch by 0.5 inches.  He has additional scars on the right knee and lower leg.  The examiner stated that his scars are superficial, exhibit no signs of inflammation, edema, or keloid changes, are stable, not elevated or depressed, flexible, and not disfiguring.  On examination he had no chronic residuals affecting his right lower leg peripheral arteries.  He was diagnosed with DJD involving the right knee joint/torn medial and lateral menisci, with status post venous graft surgery of the right popliteal artery for traumatic arterial injury due to shrapnel wounds, and with residual scars related to shrapnel injuries and their related surgeries.  

The report of an April 2009 VA examination provides that the Veteran has a right knee scar measuring 19 centimeters by 1.5 centimeters and another measuring 10 centimeters by 0.5 centimeters.  Both are stable, not disfiguring, not elevated, nontender, flexible, non-adhering to the underlying structure, exhibit no inflammation, keloid, or edema.  The Veteran reported stiffness of the right knee and difficulty bending the knee completely with physical activity.  On examination he exhibited range of motion from 0 to 130 degrees and he exhibited no pain, fatigue, weakness, lack of endurance, or incoordination on repeated use.  The Veteran experienced mild discomfort at the end of the range of motion but that did not limit his motion or repeated use attempts.  He had no evidence of subluxation.  He was diagnosed with posttraumatic arthritis of the right knee and stable scars.

A June 2009 VA treatment record states that the Veteran was seen for pain in his right knee.  The examiner noted that he has full range of motion in his right knee, but exhibits pain on flexion.  A July 2009 VA treatment record provides that the Veteran reported locking, popping, instability, and swelling in his right knee.  He had range of motion from 0 to 120 degrees and exhibited no laxity or subluxation.  An X-ray study conveyed that the Veteran had a small suprapatellar joint effusion, an osteophyte at the superior pole of the patella, and had mild narrowing in the medial lateral compartments. 

VA treatment records dated August 2008 to May 2011 convey that the Veteran has arthritis of the right knee.  He also repeatedly exhibited joint effusion.  A September 2009 VA treatment record states that it was recommended that the Veteran have a total knee replacement.  A March 2013 record indicates that the Veteran is still in need of the right knee replacement.

The report of a July 2014 VA examination states that the Veteran was scheduled for a knee replacement in the past but it was never completed.  He reported continuing knee pain and difficulty with walking, bowling, standing, stairs, and sitting for prolonged periods.  He reported previously receiving cortisone shots to his knee that provided moderate relief but the relief did not last long.  On examination, he exhibited right knee flexion to 80 degrees with pain; extension to 0 degrees with no pain; no additional limitation of motion following repeated use; functional loss after repeated use consisting of less movement than normal, pain on movement, instability of station, and disturbance of locomotion; tenderness to palpation; and no instability or subluxation.  It was noted that he had a meniscectomy in 2004 and has residuals of pain and arthritis.  It was also noted that, although the Veteran had scars, none were painful or unstable, and the total area of the scars was not greater than 6 square inches (39 square centimeters).  The Veteran reported that he occasionally uses a wheelchair and cane for locomotion.  The examiner stated that the Veteran denied any flare-ups.

The Veteran's right knee disability has been shown to be manifested by no more than flexion to 80 degrees with pain, extension to 0 degrees without pain, pain, arthritis, a locking sensation, functional loss on repeated use, and joint effusion.  Given these facts, the Board finds that a 20 percent rating under diagnostic code 5258 is warranted.

The Veteran is currently in receipt of a 10 percent rating under diagnostic code 5010 for traumatic arthritis; however, diagnostic code 5258 allows for a higher 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  The Board finds that a 20 percent rating under diagnostic code 5258 is warranted as use of diagnostic code 5258 is more favorable and is applicable as the knee has resulted in surgical intervention and dislocated semilunar cartilage.  As noted above, in any case involving knee pain or locking, separate ratings may not be assigned under diagnostic codes 5010 and 5258 because to do so would constitute impermissible "pyramiding;" therefore, because the Board is granting a higher rating of 20 percent under diagnostic code 5258, the 10 percent rating under diagnostic code 5010 will be discontinued.  Moreover, this change in diagnostic code does not amount to a reduction, as the rating of the Veteran's knee disability rating increases from 10 percent to 20 percent as a result of this decision.

The Veteran's right knee disability does not warrant assignment of a separate compensable evaluation for his scars as his scars do not meet the minimum requirement for a compensable rating.  38 C.F.R. § 4.118, Diagnostic Codes 7802.  

The Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  An evaluation in excess of the one currently assigned for the Veteran's knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the rating already assigned.  Specifically, while the Veteran has exhibited some functional loss on repeated use, the evidence does not support that this loss limits his ability to function to the point necessary for a higher rating.


ORDER

A rating of 20 percent for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is granted.




REMAND

The Veteran contends that his 30 percent initial rating for PTSD does not reflect the severity of his disability and that a higher rating is warranted.

In July 2011, the Veteran submitted a notice of disagreement (NOD) with the initial rating of 30 percent for his service connected PTSD.  A statement of the case (SOC) addressing the Veteran's July 2011 NOD has not been issued to him.  The United States Court of Appeals for Veterans' Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his accredited representative which addresses the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  The Veteran should be given the appropriate opportunity to respond to the SOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


